Citation Nr: 0614486	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, including post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had active duty service from September 1968 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in January 
2006.

A Board hearing at the RO was scheduled in September 2004.  
However, the veteran failed to appear.  The veteran filed a 
motion for a new hearing, and a videoconference hearing was 
scheduled in November 2005. Again, the veteran failed to 
appear and no motion has been filed requesting a new hearing 
date. 


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current psychiatric disability related 
to such service. 

2.  The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may a psychosis be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an August 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2001, which was prior to the 
December 2001 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records and VA treatment 
records.  As in this case, where there is no showing of any 
disability in service or a link between the veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability, 
including PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The veteran's October 1970 service examination prior to 
discharge stated that the veteran had a sociopathic 
personality disorder, antisocial type, chronic, moderate.  
The veteran was recommended for administrative separation.  
No acquired psychiatric disabilities, include PTSD, were 
noted.  In his contemporaneous medical history, the veteran 
expressly denied having trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry or 
nervous trouble of any sort. 

The first medical evidence of record concerning any acquired 
psychiatric disability is a March 2000 VA treatment record, 
which was almost 30 years after the veteran's discharge from 
service.  This record indicated that the veteran had an 
unspecified psychosis.  VA treatment records from January 
2001 to March 2004 indicated that the veteran suffered from 
an unspecified psychotic disorder (primary diagnosis) and 
dysthymia.  An April 2003 VA psychiatric evaluation 
assessment included a notation to rule out PTSD, and a 
diagnosis of PTSD was never made.  The most recent treatment 
record in March 2004 indicated the veteran had depressive 
disorder, not otherwise specified and personality disorder, 
not otherwise specified with borderline and possible 
antisocial features.  There was no diagnosis of PTSD.

Thus, based on the medical evidence of record, the veteran 
does not currently have a medical diagnosis of PTSD, which is 
required for service connection purposes.  38 C.F.R. § 
3.304(f).  The weight of the medical evidence is against a 
finding that the veteran suffers from PTSD.  While the Board 
acknowledges the veteran's belief that he does suffer from 
PTSD, neither the veteran nor the Board are competent to 
render a medical diagnosis.  The question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The Board notes that the veteran's October 1970 discharge 
examination and a March 2004 VA treatment record showed that 
the veteran had a personality disorder in service and 
currently has one currently.  However, personality disorders 
are not considered disabilities for service connection 
purposes under 38 C.F.R. § 3.303(c) and service medical 
records do not indicate that the veteran suffered from any 
type of psychiatric disorder.  In fact, in his 
contemporaneous history, the veteran expressly denied such 
symptoms. 

The Board recognizes that the veteran does currently suffer 
from an acquired psychiatric disability.  However, there is 
no medical evidence linking the veteran's current psychiatric 
disability to his service.  The record shows that it was 30 
years from the date of discharge until the first post service 
treatment record so there is no supporting evidence of a 
continuity of pertinent symptomatology or that any psychoses 
was shown within one year of discharge from service.  

Thus, the preponderance of the evidence is against finding 
that any acquired psychiatric disability, including PTSD, is 
related to the veteran's active duty service.  Thus, as a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 




ORDER

The appeal is denied. 

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


